DETAILED ACTION
	Claims 1 and 2 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of SEQ ID NO: 27 (arabinofuranosidase) and SEQ ID NO: 95 (xylanase) in the reply filed on 10/03/022 is acknowledged.  The traversal is on the ground(s) that “the Examiner to examine the patentability of the claimed composition, as amended, because the claims are generic with regard to the GH62 polypeptide and GH10 polypeptide and their patentability can be resolved by searching for art that describes their combination without having to search and examine any of the individual sequences of the encompassed species.”  This is not found persuasive because “In applications where only generic claims are presented, restriction cannot be required unless the generic claims recite or encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim.” MPEP 808.01(a).  Here, the claims encompass a multiplicity of species disclosed in the specification wherein each Sequence Identifier disclosed requires a separate search.  Further, claim 2 is a Markush claim and not a true generic claim. Applicant further states: “In addition, the election of species requirement deprives the Applicant of the benefit of having the generic invention examined and is tantamount to a refusal to examine a broad generic claim.”  An election of a species does not affect the examination of any generic claim such that applicant’s arguments are not understood. As stated directly in the Office Action dated 09/01/2022, page 3, “Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.”
The requirement is still deemed proper and is therefore made FINAL.


Claim Interpretation
	Claim 1, recites a composition comprising a GH10 polypeptide having xylanase activity and a GH62 polypeptide having arabinofuranosidase activity.  Since claim 1 recites a composition, claim 1 is not limited to any steps of a method/process nor any specific use or application for the recited composition.  Further, claim 1 is not interpreted as requiring any components other than the recited GH10 and GH62 polypeptides including not requiring defatted destarched maize (DFDSM) as part of the composition.
Claim 1, paragraphs (b) and (c), recites that the recited GH10 polypeptide and GH62 polypeptide together solubilize at least 2.0% xylose from defatted destarched maize (DFDSM) and solubilizes at least 2 time more xylose from DFDSM than the GH10 polypeptide can when the GH62 polypeptide is not present. 
It is noted that claim 1 does not recite that the composition solubilizes at least 2.0% xylose from DFDSM or at least 2 times more xylose from DFDSM.
“Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification .” MPEP 2111.01(I). 
Paragraphs (b) and (c) and the concluding “wherein” clause of claim 1 is interpreted as reciting properties of the recited GH10 and GH62 polypeptides and therefore define the identity of the recited GH10 and GH62 polypeptides.  That is, the recited GH10 and GH62 polypeptides must have an identity to produce the xylose solubilization recited in paras. (b) and (c) of claim 1 if such polypeptides were hypothetically to be applied under the recited conditions: i) 25 mg GH10 or GH11 polypeptide per kg DFDSM, ii) 12.5 mg GH62 polypeptide per kg DFDSM, and iii) incubation at 40°C, pH 5 for 4 hours.
However, since claim 1 does not recite a method, claim 1 does not require the performance of any step of a method.  Further, the concluding “wherein” clause of claim 1 is not interpreted as requiring any specific amount or ratio of GH10 and GH62 polypeptides within the recited composition of claim 1. The specification describes that the composition of claim is preferably to be used by applying a small volume of the composition to a larger volume of containing a xylan substrate such as DFDSM.  For example, Example 24 (page 295, lines 10-17) of the specification describes 100 µL of enzyme solution (e.g. a composition of claim 1) added to a 3.9 mL aqueous volume containing 400 mg DFDSM.  The specification contains numerous examples wherein the GH10 and GH62 polypeptides are present in the same amount by weight, for example, Tables 3, 5, 6 and 7 of the specification include examples wherein equal weight amounts of GH10 and GH62 polypeptides are employed (10 mg EP/kg) such that the broadest reasonable interpretation of claim 1 in view of the specification is that claim 1 does not require a 2:1 weight ratio of GH10 polypeptide to GH62 polypeptide or any other specific concentration or ratio of GH10 and GH62 polypeptides.  
Rather, the recitation of “25 mg GH10 polypeptide per kg DFDSM” and “12.5 mg GH62 polypeptide per kg DFDSM” is interpreted as defining the identity of the GH10 polypeptide and GH62 as requiring the xylose solubilization properties recited if applied in an amount of “25 mg GH10 polypeptide per kg DFDSM” and “12.5 mg GH62 polypeptide per kg DFDSM.”  If a specific concentration of GH10 and/or GH62 polypeptides or a specific ratio of polypeptides is intended to be a required feature of claim 1, claim 1 can be amended to directly recite the same; however, the broadest reasonable interpretation of claim 1 does not include any specific concentration of GH10 and/or GH62 polypeptides or a specific ratio of GH10 and GH62 polypeptides.
It is noted that claim 1 recites “A composition comprising,” such that composition embodiments of claim 1 can contain additional unrecited enzymes and other components.
Claim 1 has been reviewed in view of the guidance provided by MPEP 2173.05(p).  As set forth in MPEP 2173.05(p)(II), a “single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.”  However, the broadest reasonable interpretation of claim 1 is that no active step of solubilizing xylose is required by claim 1.  Rather, as discussed, the solubilizing recited in paragraphs (b) and (c) of claim 1 is interpreted as limiting the identity of the recited GH10 and GH62 polypeptides.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.  Page 1 of the specification has an incorporation by reference paragraph, but it does not contain all of the information required above.
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
The abbreviations GH10 and GH62 in claim 1 should be defined as “glycoside hydrolase family” upon their first recitation in the claims.
The sequence identifiers SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6 recited in claims 1 and 2 are considered to be claim limitations and should not be recited in parenthesis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Power et al. (U.S. 2011/0086408 A1) (see IDS).
Power et al., claims 1-9, describe an enzyme blend composition having a GH10 or GH11 xylanase and a GH62 hemicellulase.  The GH62 hemicellulase includes the alpha-arabinofuranosidase having SEQ ID NO: 4 (acronym ABF2) described by Power et al. and a xylanase XYN3 described as a GH10 xylanase.  Power et al., Table 1.  SEQ ID NO: 4 of Power et al. has the motif YLFFAGDDG starting at position 167 of SEQ ID NO: 4 of Power et al., which reads on recited SEQ ID NO: 1.  
Claim 5 of Power et al. states that the xylanase is XYN3 from Trichoderma reesei.  Claim 9 of Power et al. states that the arabinofuranosidase is ABF2 from Trichoderma reesei.
“In another example 3.4 mg/G Xylan of purified ABF1, ABF2 and/or ABF3 were added to a 20.7 mg/G glucan of ACCELLERASE 1000TM+5.1 mg/GXylan each of purified XYN3 and BXL1. The results are shown in Table 9. Several enzyme combinations were effective in increasing the conversion of glucan and/or xylan.” Power et al., para. [0085].  As such, Power et al. is considered to describe that an embodiment of claim 1 of Power et al. is an enzyme blend composition having XYN3 (GH10 xylanase) and ABF2 (GH62 arabinofuranosidase having recited SEQ ID NO: 1).  It is noted that the specific weight ratio of XYN3 to ABF2 is 5.1:3.4 or 1.5:1.
However, Power et al. do not directly describe:
(b) the GH10 polypeptide and the GH62 polypeptide together solubilise at least 2.0% xylose from defatted destarched maize (DFDSM); and (c) the GH10 polypeptide and the GH62 polypeptide together solubilise at least 2 times more xylose from DFDSM than the GH10 polypeptide can when the GH62 polypeptide is not present; wherein (b) and (c) are performed under the reaction conditions: i) 25 mg GH10 or GH11 polypeptide per kg DFDSM, ii) 12.5 mg GH62 polypeptide per kg DFDSM, and iii) incubation at 40°C, pH 5 for 4 hours.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." MPEP 2112(V).
MPEP 2112.01(I) provides the following:
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 
Here, Power et al. disclose a composition having a GH10 xylanase and a GH62 arabinofuranosidase having the motif of recited SEQ ID NO: 1.  The broadest reasonable interpretation of claim 1 is discussed separately above, wherein claim 1 is not interpreted as requiring any particular concentration or ratio of GH10 xylanase and a GH62 arabinofuranosidase.  The composition disclosed by Power et al., discussed above, has all of the structural features of claim 1 such that the composition disclosed by Power et al. is at least substantially identical in structure to the composition recited in claim 1 such that a prima facie case of either anticipation or obviousness has been established.  Specifically, Power et al. clearly disclose a composition that is a combination of a GH10 xylanase and a GH62 arabinofuranosidase.  However, it cannot be determined that the specific GH10 xylanase and GH62 arabinofuranosidase of Power et al. in combination possess the recited characteristic of that the recited GH10 polypeptide and GH62 polypeptide together solubilize at least 2.0% xylose from defatted destarched maize (DFDSM) and solubilizes at least 2 time more xylose from DFDSM than the GH10 polypeptides alone as recited in claim 1.  However, the specification indicates that any GH10 xylanase and GH62 arabinofuranosidase in combination possesses these properties.  Specifically, the specification, pages 35-36, states “The inventors have found that certain arabinofuranosidases from glycoside hydrolase family 62 (herein referred to as GH62) in combination with one or more GH10 or GH11 xylanase are surprisingly good at solubilising the xylose backbone of sterically hindered arabinoxylan found in plant based material from the sub-family Panicoideae . . . The arabinofuranosidases which have this surprising property all comprise the motif [H/Y][L/M]F[F/S][A/C/H/S/T/V][A/D/G/N/R]D[D/E/N]G (SEQ ID NO: 1).”  That is, the specification describes that any GH62 arabinofuranosidase with the motif of SEQ ID NO: 1 when combined with a GH10 xylanase have the properties described in the specification including the properties of claim 1, which would appear to include the compositions of Power et al. having a combination of GH10 xylanase and GH62 arabinofuranosidases at a 1.5:1 weight ratio (i.e. 5.1 mg Xyn3 and 3.4 mg ABF per 1 kg xylan).
 As such, due the description in the specification, there is a sound basis for believing that the composition of Power et al. has the properties recited in claim 1.

Claim(s) 1 and 2 (all pending claims) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Couturier et al. (Post-genomic analyses of fungal lignocellulosic biomass degradation reveal the unexpected potential of the plant pathogen Ustilago maydis, GMC Genomics 13 (2012): 57) as evidenced by Uniprot, Accession No. Q4P6F4, 2014, www.uniprot.org, and Uniprot, Accession No. Q4P902, 2014, www.uniprot.org.
Couturier et al., abstract, disclose:
“In this study, we performed a wide analysis of 20 filamentous fungi for which genomic data are available to investigate their biomass-hydrolysis potential. A comparison of fungal genomes and secretomes using enzyme activity profiling revealed discrepancies in carbohydrate active enzymes (CAZymes) sets dedicated to plant cell wall. Investigation of the contribution made by each secretome to the saccharification of wheat straw demonstrated that most of them individually supplemented the industrial Trichoderma reesei CL847 enzymatic cocktail. Unexpectedly, the most striking effect was obtained with the phytopathogen Ustilago maydis that improved the release of total sugars by 57% and of glucose by 22%. Proteomic analyses of the best-performing secretomes indicated a specific enzymatic mechanism of U. maydis that is likely to involve oxido-reductases and hemicellulases.”
“Of the 86 proteins identified in the U. maydis secretome, we identified 23 CAZymes that target the plant cell wall. Of the most abundant proteins, we identified one GH10 xylanase and two GH51 and GH62 arabinofuranosidases.” Couturier et al., page 8, right col.  “The analysis of U. maydis secretome revealed a total of 86 proteins (see additional file 2, Table S2). They represent more than half of the theoretically secreted proteins as U. maydis genome is supposed contains 168 genes that encode for secreted proteins.” Couturier et al. page 8, left col.  Table S2 of Couturier et al. is provided is provided at the end of the provided PDF.
Table S2 (provided at end of PDF) of Couturier et al., rows 2 and 3 (columns going across pages) describes the discussed U. maydis GH62 arabinofuranosidase and GH10 xylanase as major components secreted by U. maydis as Q4P6F4 and Q4P902, respectively.  Uniprot Q4P6F4 evidences that the described U. maydis GH62 arabinofuranosidase has the motif YLFFVADNG starting at position 174 that reads on recited SEQ ID NO: 1 and 3.  Further, the amino acid sequence evidenced by Uniprot Q4P6F4 is identical to SEQ ID NO: 20 of the specification.  Uniprot Q4P902 evidences that the described U. maydis GH10 xylanase is identical to SEQ ID NO: 176 of the specification containing SEQ ID NO: 177 of the specification as a subsequence thereof. 
As such, U. maydis naturally secretes an enzyme mixture/composition having a GH10 xylanase having SEQ ID NO: 177 of the specification and a GH62 arabinofuranosidase having recited SEQ ID NOS: 1 and 3 and SEQ ID NO: 20 of the specification.  Further, an ordinarily skilled artisan would understand that any leader or secretion signal sequence that may be on the N-terminus of such GH10 xylanase and GH62 arabinofuranosidase are removed upon secretion from a U. maydis cell.
However, Power et al. do not directly describe:
(b) the GH10 or GH11 polypeptide and the GH62 polypeptide together solubilise at least 2.0% xylose from defatted destarched maize (DFDSM); and (c) the GH10 or GH11 polypeptide and the GH62 polypeptide together solubilise at least 2 times more xylose from DFDSM than the GH10 or GH11 polypeptide can when the GH62 polypeptide is not present; wherein (b) and (c) are performed under the reaction conditions: i) 25 mg GH10 or GH11 polypeptide per kg DFDSM, ii) 12.5 mg GH62 polypeptide per kg DFDSM, and iii) incubation at 40°C, pH 5 for 4 hours.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." MPEP 2112(V).
MPEP 2112.01(I) provides the following:
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 
Here, the specification directly describes that a GH10 xylanase having SEQ ID NO: 177 of the specification as disclosed by Couturier et al. and a GH62 arabinofuranosidase having SEQ ID NO: 20 of the specification are a GH10 xylanase and GH62 arabinofuranosidase fully expected to have the properties recited in paragraphs (b) and (c) of claim 1.  
Specifically, the specification, pages 33-34, states “The inventors have found that certain arabinofuranosidases from glycoside hydrolase family 62 (herein referred to as GH62) in combination with one or more GH10 or GH11 xylanase are surprisingly good at solubilising the xylose backbone of sterically hindered arabinoxylan found in plant based material from the sub-family Panicoideae . . . The arabinofuranosidases which have this surprising property all comprise the motif [H/Y][L/M]F[F/S][A/C/H/S/T/V][A/D/G/N/R]D[D/E/N]G (SEQ ID NO: 1).”  Specific examples provided by the specification are “In another embodiment, the composition comprises a GH62 polypeptide having arabinofuranosidase activity, wherein GH62 polypeptide having arabinofuranosidase activity has a sequence identity to the mature polypeptide of SEQ ID NO: 20 of at least 80%” and “the composition comprises a GH10 polypeptide having xylanase activity having a sequence identity to SEQ ID NO: 177 of at least 80%.” Specification, page 45, lines 12-17, and page 101, lines 15-16.
Since the specification directly evidences that the GH10 xylanase described by Couturier et al. having SEQ ID NO: 177 of the specification and the GH62 arabinofuranosidase having SEQ ID NO: 20 of the specification (and recited SEQ ID NOS: 1 and 3) are expected to have the properties recited in claim 1, paragraphs (b) and (c), when present in the same composition as described by Couturier et al., there is a sound basis for believing that the composition of Power et al. has the properties recited in claim 1 including “(b) the GH10 or GH11 polypeptide and the GH62 polypeptide together solubilise at least 2.0% xylose from defatted destarched maize (DFDSM),” wherein Couturier et al. describe a GH62 polypeptide having identity to SEQ ID NO: 20 of the specification and a GH10 xylanase polypeptide having identity to SEQ ID NO: 177 of the specification as major components of the secretome of U. maydis.
Again, as indicated in the Claim Interpretation section above, the broadest reasonable interpretation of claim 1 does not include any limitations regarding the concentrations of the recited GH10 and GH62 polypeptides or any ratio between the recited GH10 and GH62 polypeptides.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. (U.S. 2011/0086408 A1) as applied to claim 1 above, and further in view of Lange et al. (U.S. 2008/0171360) (see IDS).
The features of claim 1 taught by Power et al. are discussed above.  However, Power et al. do not teach a GH62 polypeptide having a motif comprising recited SEQ ID NO: 4.
As discussed above, Power et al., in the claims, teach:
1. An enzyme blend composition for hydrolyzing a mixture of cellulosic and hemicellulosic materials, comprising:
(a) a first enzyme composition comprising a cellulase,
(b) a second enzyme composition comprising at least one xylanase selected from a GH10 or GH11 xylanase, and
(c) a third enzyme composition comprising at least one additional hemicellulase that is not a GH10 or GH11 xylanase or not the same GH10 or GH11 xylanase as in (b),
wherein the enzyme blend composition provides at least one of (i) enhanced glum conversion or (ii) enhanced xylan conversion compared to an equivalent enzyme blend composition lacking the at least one additional hemicellulase.
7. The composition of claim 1, wherein the at least one additional hemicellulase is selected from the group consisting of a GH54 hemicellulase, a GH62 hemicellulase, a GH27 hemicellulase, a GH36 hemicellulase, a GH5 hemicellulase, a GH74 hemicellulase, a GH67 hemicellulase, a GH28 hemicellulase, a GH11 hemicellulase, a GH10 hemicellulase, a GH3 hemicellulase, and a CE5 hemicellulase.
As discussed above, Power et al. specifically exemplifies a GH62 hemicellulase as being an arabinofuranosidase (particularly α- arabinofuranosidase).  As such, Power et al. teach that the GH62 hemicellulase being an arabinofuranosidase is not particularly limited and extends to other GH62 hemicellulases not directly discussed by Power et al.
Lange et al. teach an α-arabinofuranosidase having SEQ ID NO: 2 of Lange et al. from Penicillium capsulatum that is a GH62 polypeptide.  See Lange et al., paras. [0005]-[0006] and [0034]. Lange et al. demonstrate the activity of the α-arabinofuranosidase having SEQ ID NO: 2 of Lange et al. on arabinoxylan polymers and on soluble wheat arabinoxylan wherein a high degree of hydrolysis is reported.  Lang et al., Table 1 and para. [0130]. SEQ ID NO: 2 of Lange et al. has the motif YLFFAGDNG starting at position 177 that matches recited SEQ ID NO: 4.  It is noted that SEQ ID NO: 2 of Lange et al. is identical to SEQ ID NO: 8 of the specification wherein SEQ ID NO: 9 of the specification is the mature polypeptide sequence of SEQ ID NO: 8.
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Power et al. teach an enzyme composition having a GH10 xylanase and a GH62 arabinofuranosidase, as discussed, except that the GH62 arabinofuranosidase is not SEQ ID NO: 2 of Lange et al. having a motif being recited SEQ ID NO: 4. (2) Lange et al. teach that a GH62 arabinofuranosidase comprising SEQ ID NO: 2 of Lange et al. and having a motif being recited SEQ ID NO: 4 is active to degrade arabinoxylan.  Power et al. relates to enzyme compositions for degradation/hydrolysis of xylan including arabinoxylan.  See Power et al., claim 1 and para. [0048].  (3) At the time of filing one of ordinary skill in the art could have substituted a GH62 arabinofuranosidase as taught by Power et al. with any other GH62 arabinofuranosidase known to have significant activity for hydrolysis of xylan or arabinoxylan including the GH62 arabinofuranosidase having SEQ ID NO: 2 of Lange et al. and comprising a motif of recited SEQ ID NO: 4 with an expectation of success.  That is, since Lange et al. demonstrate that the GH62 arabinofuranosidase having SEQ ID NO: 2 of Lange et al. has significant activity on arbinoxylan, an ordinarily skilled artisan at the time of filing would have a reasonable expectation of such GH62 arabinofuranosidase of Lange et al. would function within the enzyme compositions taught by Power et al. to convert/degrade hemicellulose compositions that include arabinoxylan.   No other findings are deemed to be necessary to explain a conclusion of obviousness.  For these reasons, at the time of filing an ordinarily skilled artisan would have been motivated to include the GH62 arabinofuranosidase having SEQ ID NO: 2 of Lange et al. within the enzyme compositions of claim 1 of Power et al. including a GH10 xylanase as discussed above.
Regarding recitation in the claims of:
“(b) the GH10 polypeptide and the GH62 polypeptide together solubilise at least 2.0% xylose from defatted destarched maize (DFDSM); and (c) the GH10 polypeptide and the GH62 polypeptide together solubilise at least 2 times more xylose from DFDSM than the GH10 polypeptide can when the GH62 polypeptide is not present; wherein (b) and (c) are performed under the reaction conditions: i) 25 mg GH10 or GH11 polypeptide per kg DFDSM, ii) 12.5 mg GH62 polypeptide per kg DFDSM, and iii) incubation at 40°C, pH 5 for 4 hours,”
these claim features are discussed above.  However, the following is further noted.  “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60; MPEP 2145(II).    
	The Claim Interpretation section above is incorporated herein by reference.  As indicated the GH62 xylanase having SEQ ID NO: 2 of Lange et al. is identical to SEQ ID NO: 8 of the specification.  The specification, pages 35-36, states “The inventors have found that certain arabinofuranosidases from glycoside hydrolase family 62 (herein referred to as GH62) in combination with one or more GH10 or GH11 xylanase are surprisingly good at solubilising the xylose backbone of sterically hindered arabinoxylan found in plant based material from the sub-family Panicoideae . . . The arabinofuranosidases which have this surprising property all comprise the motif [H/Y][L/M]F[F/S][A/C/H/S/T/V][A/D/G/N/R]D[D/E/N]G (SEQ ID NO: 1).”
	As such, the specification is understood as describing that any of the taught GH62 polypeptides with the motif of SEQ ID NO: 1 combined with a generic GH10 xylanase has the property of increased xylose solubilization relative to the GH10 xylanase alone.  The GH 62 arabinofuranosidase having SEQ ID NO: 2 of Lange et al. is identical to SEQ ID NO: 8 and comprising SEQ ID NO: 9 of the specification (mature polypeptide of SEQ ID NO: 8) that is one such specifically exemplified GH62 polypeptide of the specification as shown in Table 8 of the specification and page 4, lines 20-24, of the specification.  Since the prior art of Power et al. and Lange et al. suggest the combination of a GH10 xylanase and a GH62 arabinofuranosidase comprising SEQ ID NOS: 8 and 9 of the specification (SEQ ID NO: 2 of Lange et al.), the functional features of claim 1 including paragraphs (b) and (c) is a recognition of another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.
As discussed, claims 1 and 2 are not interpreted as requiring any particularly amount or ratio of GH10 and GH62 polypeptide. Regardless, as indicated above Power et al. describe an enzyme composition Power et al. having a combination of GH10 xylanase and GH62 arabinofuranosidases at a 1.5:1 weight ratio.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)(A).  Power et al. disclose the general condition wherein a GH10 xylanase should be present in an amount greater than a GH62 arabinofuranosidase.  As such, it is not inventive to discover the optimum or workable ranges by routine experimentation including wherein GH10 xylanase should be present in an amount that is twice the amount by mass of any included GH62 arabinofuranosidase.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. The claim(s) recite(s) recite a composition than encompasses naturally-occurring compositions. This judicial exception is not integrated into a practical application because the claims do not recite any elements of a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any other features other than the composition.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
	Here, claims 1 and 2 are directed towards a composition of matter such that step 1 is yes.
The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) over Couturier et al. (Post-genomic analyses of fungal lignocellulosic biomass degradation reveal the unexpected potential of the plant pathogen Ustilago maydis, GMC Genomics 13 (2012): 57) as evidenced by Uniprot, Accession No. Q4P6F4, 2014, www.uniprot.org, and Uniprot, Accession No. Q4P902, 2014, is incorporated herein by reference as well as the Claim Interpretation section set forth above.
As set forth above, recitation of:
“b) the GH10 or GH11 polypeptide and the GH62 polypeptide together solubilise at least 2.0% xylose from defatted destarched maize (DFDSM); and (c) the GH10 polypeptide and the GH62 polypeptide together solubilise at least 2 times more xylose from DFDSM than the GH10 polypeptide can when the GH62 polypeptide is not present; wherein (b) and (c) are performed under the reaction conditions: i) 25 mg GH10 polypeptide per kg DFDSM, ii) 12.5 mg GH62 polypeptide per kg DFDSM, and iii) incubation at 40°C, pH 5 for 4 hours”
is interpreted as defining properties of the recited GH10 and GH62 polypeptide if hypothetically applied to DFDSM an amount of 25 mg GH10 polypeptide per kg DFDSM and 12.5 mg GH62 polypeptide per kg DFDSM.  Claim 1 is not interpreted as requiring any minimum concentration of the GH10 and GH62 polypeptides or any specific ratio of GH10 and GH62 polypeptides including a ratio of 2:1 GH10 polypeptide:GH62 polypeptide.  Further, the composition of claims 1 and 2 can contain other unrecited polypeptides.
	As discussed above, Couturier et al. evidence that naturally-occurring U. maydis cells produce a secreted enzyme mixture/composition including a GH10 xylanase having SEQ ID NOS: 176 and 177 of the specification and a GH62 arabinofuranosidase having SEQ ID NO: 20 of the specification as well as motifs of recited SEQ ID NOS: 1 and 2.  As discussed above, the specification directly identifies the GH10 xylanase having SEQ ID NO: 176 and 177 and arabinofuranosidase having SEQ ID NO: 20 as specific species expected to have the properties:
“b) the GH10 or GH11 polypeptide and the GH62 polypeptide together solubilise at least 2.0% xylose from defatted destarched maize (DFDSM); and (c) the GH10 polypeptide and the GH62 polypeptide together solubilise at least 2 times more xylose from DFDSM than the GH10 polypeptide can when the GH62 polypeptide is not present; wherein (b) and (c) are performed under the reaction conditions: i) 25 mg GH10 polypeptide per kg DFDSM, ii) 12.5 mg GH62 polypeptide per kg DFDSM, and iii) incubation at 40°C, pH 5 for 4 hours,”
wherein, again, such properties as recited in claim 1 are interpreted as identifying the identity of the recited GH10 and GH62 polypeptides.  
	For these reasons, Couturier et al. evidence that naturally-occurring U. maydis produces an enzyme composition having the features of claims 1 and 2 as to not have any markedly different characteristics as set forth in Step 2A, prong 1.
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
Claims 1 and 2 do not recite any additional elements other than a composition as discussed.
Regarding Step 2B for the claims, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).
Claims 1 and 2 do not recite any additional elements other than a composition as discussed.
The claims are directed towards ineligible subject matter for the reasons stated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,711,259. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Patented claim 1 recites:
1. A composition comprising
a GH10 polypeptide having xylanase activity at least 85% sequence identity to the polypeptide of SEQ ID NO: 70, and
a GH62 polypeptide having arabinofuranosidase activity and at least 85% sequence identity to the polypeptide of SEQ ID NO: 12,
wherein:
(a) the GH10 polypeptide and the GH62 polypeptide together solubilise at least 2.0% xylose from defatted destarched maize (DFDSM); and
(b) the GH10 polypeptide and the GH62 polypeptide together solubilise at least 2 times more xylose from DFDSM than the GH10 polypeptide in the absence of the GH62 polypeptide;
wherein (a) and (b) are performed under the reaction conditions: (i) 25 mg GH10 polypeptide per kg DFDSM, (ii) 12.5 mg GH62 polypeptide per kg DFDSM, and (iii) incubation at 40° C., pH 5 for 4 hours.
SEQ ID NO: 12 contains the motif YLFFAGDNG (starting at position 155), which reads on recited SEQ ID NOS: 1 and 4.  As such, patented claim 1 anticipates claims 1 and 2.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,053,490. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Patented claim 1 recites:
1. A composition comprising
a GH10 or GH11 polypeptide having xylanase activity and at least 80% sequence identity to the polypeptide of SEQ ID NO: 78, and
a GH62 polypeptide having arabinofuranosidase activity and at least 80% sequence identity to the polypeptide of SEQ ID NO: 27,
wherein:
(a) the GH10 or GH11 polypeptide and the GH62 polypeptide together solubilise at least 2.0% xylose from defatted destarched maize (DFDSM); and
(b) the GH10 or GH11 polypeptide and the GH62 polypeptide together solubilise at least 2 times more xylose from DFDSM than the GH10 or GH11 polypeptide in the absence of the GH62 polypeptide;
wherein (a) and (b) are performed under the reaction conditions: (i) 25 mg GH10 or GH11 polypeptide per kg DFDSM, (ii) 12.5 mg GH62 polypeptide per kg DFDSM, and (iii) incubation at 40° C., pH 5 for 4 hours.
SEQ ID NO: 27 contains the motif YLFFAGDNG (starting at position 155), which reads on recited SEQ ID NOS: 1 and 4.  As such, patented claim 1 anticipates claims 1 and 2.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-40 of copending Application No. 17/674,712 (reference application) further in view of Power et al. (U.S. 2011/0086408 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Copending claims recite:
31. (New) An isolated polypeptide having arabinofuranosidase activity, selected from the group consisting of:(a) a polypeptide having at least 80% sequence identity to the polypeptide of SEQ ID NO: 27; (b) a polypeptide encoded by a polynucleotide having at least 80% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 25; (c) a variant of the polypeptide selected from the group consisting of SEQ ID NO: 27, wherein the variant has arabinofuranosidase activity and comprises one or more amino acid substitutions, and/or one or more amino acid deletions, and/or one or more amino acid insertions or any combination thereof in 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 ,14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49 or 50 positions; And (d) a fragment of the polypeptide of (a), (b), or (c), having arabinofuranosidase activity and having at least 90% of the length of the mature polypeptide.
34. (New) The composition of claim 3 further comprising one or more GH10 or GH11 polypeptides having xylanase activity.
The rejections under 35 U.S.C. 102(a)(1) over Power et al. are incorporated herein by reference.  The specification of the instant application and Application No. 17/674,712 appear to be identical.  The specification defines the arabinofuranosidase of SEQ ID NO: 27 as inherently being a GH62 arabinofuranosidase and further has the motif YLFFAGDNG beginning at position 155 which reads on recited SEQ ID NOS: 1 and 4.
As discussed above, Power et al. specifically exemplifies a GH62 hemicellulase as being an arabinofuranosidase (particularly α-arabinofuranosidase).  As such, Power et al. teach that the GH62 hemicellulase being an arabinofuranosidase is not particularly limited and extends to other GH62 hemicellulases not directly discussed by Power et al.
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Power et al. teach an enzyme composition having a GH10 xylanase and a GH62 arabinofuranosidase, as discussed, except that the GH62 arabinofuranosidase is not SEQ ID NO: 27 of the copending claims. (2) The copending claims teach that a GH62 arabinofuranosidase comprising SEQ ID NO: 27 and having a motif being recited SEQ ID NO: 4.  Power et al. relates to enzyme compositions for degradation/hydrolysis of xylan including arabinoxylan.  See Power et al., claim 1 and para. [0048].  (3) At the time of filing one of ordinary skill in the art could have substituted a GH62 arabinofuranosidase as taught by Power et al. with any other GH62 arabinofuranosidase known to have significant activity for hydrolysis of xylan or arabinoxylan including the GH62 arabinofuranosidase having SEQ ID NO: 27 as recited in the copending claims with an expectation of success.  Stated in other words, an ordinarily skilled artisan at the time of invention would have been motivated to modify copending claim 31 to be a composition further including a GH10 xylanase as recited in copending claim 34 and other enzymes taught by Power et al. to be desirable to be combined with a GH62 arabinofuranosidase. An ordinarily skilled artisan at the time of filing would have a reasonable expectation that any GH62 arabinofuranosidase suggested to be useful would function within the enzyme compositions taught by Power et al. to convert/degrade hemicellulose compositions that include arabinoxylan including the arabinofuranosidase having SEQ ID NO: 27 in the pending claims.   No other findings are deemed to be necessary to explain a conclusion of obviousness.  For these reasons, at the time of filing an ordinarily skilled artisan would have been motivated to modify copending claim 31 to further include a GH10 xylanase as recited in copending claim 34 and other enzymes taught by Power et al. to be desirable to be combined with a GH62 arabinofuranosidase
Regarding recitation in the claims of:
“(b) the GH10 polypeptide and the GH62 polypeptide together solubilise at least 2.0% xylose from defatted destarched maize (DFDSM); and (c) the GH10 polypeptide and the GH62 polypeptide together solubilise at least 2 times more xylose from DFDSM than the GH10 polypeptide can when the GH62 polypeptide is not present; wherein (b) and (c) are performed under the reaction conditions: i) 25 mg GH10 or GH11 polypeptide per kg DFDSM, ii) 12.5 mg GH62 polypeptide per kg DFDSM, and iii) incubation at 40°C, pH 5 for 4 hours,”
“Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60; MPEP 2145(II).    
	The Claim Interpretation section above is incorporated herein by reference.  As indicated the GH62 xylanase having SEQ ID NO: 27 of the claims is identical to SEQ ID NO: 27 of the specification.  The specification, pages 35-36, states “The inventors have found that certain arabinofuranosidases from glycoside hydrolase family 62 (herein referred to as GH62) in combination with one or more GH10 or GH11 xylanase are surprisingly good at solubilising the xylose backbone of sterically hindered arabinoxylan found in plant based material from the sub-family Panicoideae . . . The arabinofuranosidases which have this surprising property all comprise the motif [H/Y][L/M]F[F/S][A/C/H/S/T/V][A/D/G/N/R]D[D/E/N]G (SEQ ID NO: 1).”
	As such, the specification is understood as describing that any of the taught GH62 polypeptides with the motif of SEQ ID NO: 1 combined with a generic GH10 xylanase has the property of increased xylose solubilization relative to the GH10 xylanase alone.  The GH 62 arabinofuranosidase having SEQ ID NO: 27 of the specification is one such specifically exemplified GH62 polypeptide of the specification as shown in Table 15 of the specification.  Since the prior art of Power et al. in view of the co-pending claims suggest the combination of a GH10 xylanase and a GH62 arabinofuranosidase comprising SEQ ID NO: 27 of the specification, the functional features of claim 1 including paragraphs (b) and (c) is a recognition of another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652